Name: Decision No 6/74 of the EEC-Finland Joint Committee of 29 January 1974 supplementing and amending Articles 24 and 25 of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-04-11

 Avis juridique important|21974D0411(04)Decision No 6/74 of the EEC-Finland Joint Committee of 29 January 1974 supplementing and amending Articles 24 and 25 of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 102 , 11/04/1974 P. 0017EEC/FINLAND AGREEMENT - THE JOINT COMMITTEE - DECISION No 6/74 OF THE JOINT COMMITTEE of 29 January 1974 supplementing and amending Articles 24 and 25 of Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Finland signed at Brussels on 5 October 1973; Having regard to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation (hereinafter referred to as 'Protocol No 3', and in particular Article 28 thereof; Whereas it is necessary to introduce certain modifications to Article 25 (1) of Protocol No 3 to avoid, to the detriment of originating products within the meaning of the Agreement of 5 October 1973 distortions of sources of supply which could arise until customs duties are abolished between the Community as originally constituted and Ireland on the one hand and Finland on the other;whereas it is necessary to modify in consequence the text of Article 24, HAS DECIDED: Article 1 The text of Article 25 (1) of Protocol No 3 is replaced by the following: '1. The following products may benefit, upon import into Finland or Denmark or the United Kingdom, from the tariff provisions in force in Finland or in the other two countries and covered by Article 3 (1) of the Agreement: (a) products which meet the conditions of this Protocol and for which a movement certificate has been issued indicating that they have acquired the status of originating products and have undergone any additional processing solely in Finland or in the two other countries referred to above or in the other five countries specified in Article 2 of this Protocol; (b) products other than products of Chapters 50 to 62, which meet the conditions of this Protocol and for which a movement certificate has been issued indicating: (i) that they have been obtained by the processing of goods which, upon export from the Community as originally constituted or from Ireland, had already acquired there the status of originating products; (i) that they have been obtained by the Finland or in the two other countries referred to above or in the other five countries specified in Article 2 of this Protocol represents 50% or more of the value of those products; (c) products listed in column 2 below which meet the conditions of this Protocol and for which a movement certificate has been issued indicating that they have been obtained by the processing of goods listed in column 1 below which, upon export from the Community as originally constituted or from Ireland, had already acquired there the status of originating products. >TABLE> This paragraph shall only apply to products which by virtue of this Agreement and of the Protocols annexed thereto will benefit from the abolition of customs duties at the conclusion of the period of tariff dismantling laid down for each product. This paragraph shall cease to be applicable upon the expiry of the period of tariff dismantling laid down for each product.' Article 2 1. The text of Article 24 (1) of Protocol No 3 is replaced by the following: 'Movement certificates may; where appropriate, be required to indicate that the products to which they relate have acquired the status of originating products and have undergone any additional processing under the conditions set out in Article 25 (1) until the date from which the customs duties applicable to the said products are abolished between the Community as originally constituted and Ireland on the one hand, and Finland on the other.' 2. Note 12 - Articles 24 and 25 - of Annex I to Protocol No 3 is deleted. Done at Brussels, 29 January 1974.For the Joint CommitteeThe ChairmanP. TALVITIE The SecretariesO. RAUTIOJ. von GRUMME